Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 1 of 7 Page ID #:5692



   1   Steven T. Graham (#105710)
       sgraham@swlaw.com
   2   William S. O’Hare (#082562)
       wohare@swlaw.com
   3   Elizabeth M. Weldon (#223452)
       eweldon@swlaw.com
   4   Jenny Hua (#294984)
       jhua@swlaw.com
   5   SNELL & WILMER L.L.P.
       600 Anton Blvd., Suite 1400
   6   Costa Mesa, California 92626-7689
       Telephone: 714.427.7000
   7   Facsimile: 714.427.7799
   8   Attorneys for Defendants
       LuLaRoe, LLC, LLR, Inc.,
   9   Mark Stidham and DeAnne Brady
  10   [Counsel Continued on Pages 2-4]
  11                         UNITED STATES DISTRICT COURT
  12                        CENTRAL DISTRICT OF CALIFORNIA
  13
  14   Stella Lemberg, Jeni Laurence,           Case No. 5:17-cv-02102-AB-SHK
       Amandra Bluder, Carissa Stuckart,
  15   Dana Apana, Karen Moss Brown,            Hon. André Birotte Jr., Ctrm. 7B
       Shannon Carrillo, Samantha Hall,         Mag. Judge Shashi H. Kewalramani,
  16   Natalie Lien, Melissa Atkinson, Aki      Ctrm. 3/4
       Berry, Cheryl Hayton, Tiffany
  17   Scheffer, Lora Haskett, Ashley Healy,
       Jocelyn Burke-Craig, Brittany Bianchi,   JOINT STATUS REPORT
  18   Kerry Tighe-Schwegler, Jini Patton,
       Laura Rocke, Stephenie McGurn, and
  19   Peggy Johnson, on Behalf of              Next Report Due:
       Themselves and All Others Similarly               May 27, 2021
  20   Situated,
  21                   Plaintiffs,
  22         v.
  23   LuLaRoe, LLC d/b/a LuLaRoe, a
       California limited liability company,
  24   LLR, Inc., a Wyoming corporation,
       Mark Stidham; DeAnne Brady a/k/a
  25   DeAnne Stidham; and DOES 1-10,
       inclusive,
  26
                       Defendants.
  27
  28
                                                                  JOINT STATUS REPORT
                                                           CASE NO. 5:17-CV-02102-AB-SHK
Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 2 of 7 Page ID #:5693



   1   Alejandro S. Angulo (State Bar No. 217823)
       aangulo@rutan.com
   2   Bradley A. Chapin (State Bar No. 232885)
       bchapin@rutan.com
   3   Kathryn D.Z. Domin (State Bar No. 274771)
       kdomin@rutan.com
   4   Samantha L. Goates (State Bar No. 310610)
       sgoates@rutan.com
   5   RUTAN & TUCKER, LLP
       611 Anton Boulevard, Suite 1400
   6   Costa Mesa, California 92626-1931
       Telephone: 714-641-5100
   7   Facsimile: 714-546-9035
   8   Co-Counsel for Defendants
       LuLaRoe, LLC, LLR, Inc.,
   9   Mark Stidham, and DeAnne Brady
  10
  11   Counsel for Plaintiffs and Proposed Class:
  12   A.Y. STRAUSS, LLC
       Kelly M. Purcaro (admitted pro hac vice)
  13   kpurcaro@aystrauss.
       101 Eisenhower Parkway, Suite 412
  14   Roseland, NJ 07068
       Telephone: 973-287-5008
  15   Facsimile: 973-226-4104
  16   GLANCY PRONGAY & MURRAY LLP
       MARC L. GODINO (Bar No. 182689)
  17    mgodino@glancylaw.com
       KARA M. WOLKE (Bar No. 182689)
  18    kwolke@glancylaw.com
       MARK S. GREENSTONE (Bar No. 199606)
  19    mgreenstone@glancylaw.com
       1925 Century Park East, Suite 2100
  20   Los Angeles, CA 90067
       Telephone: (310) 201-9150
  21   Facsimile: (310) 201-9160
  22   CLAYEO C. ARNOLD
       A PROFESSIONAL LAW CORPORATION
  23   JOSHUA H. WATSON (SBN 238058)
        jwatson@justice4you.com
  24   865 Howe Avenue
       Sacramento, CA 95825
  25   Telephone: (916) 924-3100
       Facsimile: (916) 924-1829
  26
  27
  28
                                                                  JOINT STATUS REPORT
                                            -2-            CASE NO. 5:17-CV-02102-AB-SHK
Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 3 of 7 Page ID #:5694



   1   KOHN SWIFT AND GRAF PC
       Johnathan Shub (SBN 237708)
   2     jshub@kohnswift.com
       One South Broad Street, Suite 2100
   3   Philadelphia, PA 19107
       Telephone: (215) 238-1700
   4   Facsimile: (215) 238-1968
   5   EDELSON AND ASSOCIATES LLC
       Marc H. Edelson
   6     medelson@edelson-law.com
       3 Terry Drive, Suite 205
   7   Newton, PA 18940
       Telephone: (215) 867-2399
   8   Facsimile: (215) 685-0676
   9   LAW OFFICES OF ALEXANDER M. SCHACK
       Alexander Schack (SBN 99126)
  10    AlexSchack@amslawoffice.com
       Natasha N. Serino (SBN 284711)
  11    natashaserino@amslawoffice.com
       16870 West Bernardo Drive, Suite 400
  12   San Diego, CA 92127
       Telephone: (858) 485-6535
  13   Facsimile: (858) 485-0608
  14   LAW OFFICES OF JOSHUA B. KONS
       Joshua B. Kons (SBN 244977)
  15     joshuakons@konslaw.com
       939 West North Avenue, Suite 750
  16   Chicago, IL 60642
       Telephone: (312) 757-2272
  17   Facsimile: (312) 757-2273
  18   HAEGGQUIST & ECK, LLP
       Amber L. Eck (#177882)
  19     ambere@haelaw.com
       Aaron M. Olsen (#259923)
  20     aarono@haelaw.com
       225 Broadway, Suite 2050
  21   San Diego, CA 92101
       Telephone: (619) 342-8000
  22   Facsimile: (619) 342-7878
  23   TAUS, CEBULASH & LANDAU, LLP
       Kevin Landau
  24     klandau@tcllaw.com
       80 Maiden Lane, Suite 1204
  25   New York, NY 10038
       Telephone: (646) 873-7654
  26   Facsimile: (212) 931-0703
       MORGAN AND MORGAN COMPLEX
  27   LITIGATION GROUP
       John A. Yanchunis
  28   Marcio W. Valladares
                                                                  JOINT STATUS REPORT
                                            -3-            CASE NO. 5:17-CV-02102-AB-SHK
Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 4 of 7 Page ID #:5695



   1   201 North Franklin Street, 7th Floor
       Tampa, FL 33602-3644
   2   Telephone: (813) 275-5272
       Facsimile: (813) 223-5505
   3
       Ronald Jay Smolow, Esq.
   4     ron@smolow.com
       3 Three Ponds Lane
   5   Newton, PA 18940-3001
       Telephone: (215) 579-1111
   6   Facsimile: (215) 579-7949
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  JOINT STATUS REPORT
                                              -4-          CASE NO. 5:17-CV-02102-AB-SHK
Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 5 of 7 Page ID #:5696



   1         The parties, through their counsel, hereby submit the following joint status
   2   report.
   3         1.     On April 17, 2018, the Court entered its Order Granting in Part and
   4   Denying in Part Defendants’ Motion to Compel Arbitration [Dkt. 95]. Among
   5   other things, the Court ordered the parties to file successive status reports every 120
   6   days, commencing on June 15, 2018.
   7         2.     Thereafter, the parties filed multiple arbitration proceedings before
   8   JAMS as described in our previous reports to the Court.
   9
             3.     On January 24, 2019, Defendants filed a motion with this Court to
  10
       confirm Judge Stock’s partial final award that determined that Plaintiffs’ claims
  11
       could not be arbitrated on a class-wide basis. This Court granted that motion to
  12
       confirm on March 28, 2019. [Dkt. No. 108.]
  13
  14         4.     Judge Stock’s partial final award permitted Plaintiffs to pursue

  15   individual arbitration claims through separate filings or as cross claims to

  16   Defendants’ pending 22 individual arbitration demands. Upon the filing of such

  17   individual arbitration claims or counterclaims, or upon JAMS receiving notice that

  18   such claims will not be brought, Plaintiffs’ class action demand shall be dismissed.

  19         5.     In April 2019, eighteen of the twenty-two Plaintiffs filed
  20   counterclaims against Defendants in the individual arbitration proceedings pending
  21   with JAMS. Defendants responded to these counterclaims. The four remaining
  22   Plaintiffs —Aki Berry, Brittany Bianchi, Cheryl Hayton, and Tiffany Scheffer—
  23   have not filed individual arbitration claims or counterclaims, nor have they
  24   provided notice that such claims will not be brought.
  25         6.     In June 2019, the eighteen individual arbitration proceedings were
  26   stayed by agreement of the parties for the purpose of exploring mediation.
  27
  28
                                                                         JOINT STATUS REPORT
                                              -5-                 CASE NO. 5:17-CV-02102-AB-SHK
Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 6 of 7 Page ID #:5697



   1         7.     In August 2019, Defendants and Plaintiff Stella Lemberg resolved
   2   their dispute and stipulated to the dismissal with prejudice of Lemberg’s claims in
   3   this action. This Court granted the parties’ stipulation for Dismissal with Prejudice
   4   by Plaintiff Stella Lemberg on September 25, 2019. [Dkt. No. 111.]
   5         8.     In November and December 2019, Defendants and Plaintiffs Samantha
   6   Hall, Natalie Lien, Karen Moss Brown resolved their disputes and stipulated to the
   7   dismissal with prejudice of Hall’s, Lien’s, and Brown’s claims in this action. This
   8   Court granted each of these three stipulations for dismissal with prejudice on
   9   December 16, 2019. [Dkt. Nos. 116-18.]
  10
             9.     In May 2020, Defendants and Plaintiff Carissa Stuckart resolved their
  11
       disputes and stipulated to the dismissal with prejudice of Stuckart’s claims in this
  12
       action. This Court granted the parties’ stipulation for Dismissal with Prejudice by
  13
       Plaintiff Carissa Stuckart on May 14, 2020. [Dkt. No. 121.]
  14
  15         10.    On September 24, 2020, the parties engaged in mediation for the

  16   following Plaintiffs: (1) Dana Apana; (2) Melissa Atkinson; (3) Amandra Bluder;

  17   (4) Jocelyn Burke-Craig; (5) Shannon Carrillo; (6) Lora Haskett; (7) Jeni Laurence;

  18   and (8) Kerry Tighe-Schwegler. The parties resolved the claims for and executed

  19   agreements with each of these eight Plaintiffs.

  20         11.    Since the parties filed their last joint status report on September 29,
  21   2020, counsel for the parties have continued to explore mediation and other
  22   methods of informal resolution of the claims of the remaining Plaintiffs who filed
  23   individual counterclaims (Ashley Healy, Peggy Johnson, Stephenie McGurn, Jini
  24   Patton, and Laura Rocke).
  25
  26
  27
  28
                                                                         JOINT STATUS REPORT
                                              -6-                 CASE NO. 5:17-CV-02102-AB-SHK
Case 5:17-cv-02102-AB-SHK Document 127 Filed 01/27/21 Page 7 of 7 Page ID #:5698



   1   Dated: January 27, 2021                       GLANCY PRONGAY & MURRAY
                                                     LLP
   2
   3
                                                     By: /s/ Marc L. Godino
   4                                                    Marc. L. Godino
                                                        Attorneys for Plaintiffs
   5
   6
       Dated: January 27, 2021                       SNELL & WILMER L.L.P.
   7
   8
                                                     By: /s/ Elizabeth M. Weldon
   9                                                    Elizabeth M. Weldon
                                                        Attorneys for Defendants
  10
  11
  12
  13                             ATTORNEY ATTESTATION
  14            I, Elizabeth M. Weldon, am the ECF User whose ID and password are being
  15   used to file this stipulation. In compliance with Local Rule 5-4.3.4, I hereby attest
  16   that all other signatories listed, and on whose behalf the filing is submitted, concur
  17   in the filing’s content and have authorized the filing.
  18
  19   Dated: January 27, 2021                       SNELL & WILMER L.L.P.
  20
  21                                                 By: /s/ Elizabeth M. Weldon
                                                        Elizabeth M. Weldon
  22                                                    Attorneys for Defendants
  23
  24   4835-8266-4918.1

  25
  26
  27
  28
                                                                          JOINT STATUS REPORT
                                               -7-                 CASE NO. 5:17-CV-02102-AB-SHK
